Opinion by
Head, J.,
The opinion filed by Judge Shafer in the court below discharging the rule for judgment for want of a sufficient affidavit of defense briefly, but quite clearly, sets forth the facts out of which the present controversy arises. Prom those facts he deduces the legal principle which controlled his action in the disposition of the case.
We are all of the opinion the conclusion he reached was a correct one and we can perceive nothing of value we could add to his opinion. We accordingly adopt it as expressive of the reasons why we affirm the judgment. The assignments of error are overruled.
Judgment affirmed.